Dewet, J.
— Debt against a sheriff and his sureties on his official bond. The bond is conditioned, in the usual form, for the discharge of the duties of the sheriff, and for the payment over by him, to the proper persons, of all moneys received *246^ v*rtue °®ce- The declaration makes profert of the The breaches assigned are, t. That a certain sum of money, belonging to the relator, came into the hands the sheriff by .virtue of his office ; and that he had failed and refused to pay the same to the relator, into the clerk’s office, or to any person entitled to receive it; 2. That a ft. fa. was issued from the Circuit Court on a certain judgment therein rendered, by virtue of which execution the sheriff sold certain real property, belonging to the execution-defendant, to the relator, for a certain price which the relator paid to the sheriff; that after the sheriff received the money, the sale was set aside, on the motion of the execution-defendant, by the order and judgment of the proper Circuit Court; that afterwards, the money still being in the sheriff’s hands, the relator demanded it of him, but he failed to pay it to the relator, into the clerk’s office, or to any person entitled to receive it. The defendants craved oyer of the bond of which profert was made : whereupon, the plaintiff filed, what is called in the record, his counter plea to the demand of oyer, stating that since the filing the declaration, the bond had been destroyed by fire, and offering to produce, in it's stead, a copy of it appearing upon the books of the recorder of deeds. The defendants objected to the sufficiency of the oyer, but the. objection was overruled, -and the oyer held to be valid. The defendants then pleaded, that the execution mentioned in the declaration was not set aside, as therein stated. Issue upon this plea. The defendants also pleaded four other pleas, which were correctly overruled on general demurrer. The issue and assessment of damages were submitted to the Court. Finding and judgment for the plaintiff
The first question in the cause is, was the oyer of the registered copy of the bond sufficient 1 In declaring on the bond, it was necessary for the plaintiff to make profert of it, or to excuse the profert. He did the former. If, on oyer being craved, it was not in his power to produce the bond, he should have obtained leave to amend his declaration, showing the cause of his inability. We know of no other course in practice of meeting an exigency of this kind. So long as the 'declaration contained the profert,. oyer of the original, if required, was indispensable. 1 Chitt. Pl. 399.— *247Matison v. Atkinson, 3 T. R. 153, note.—Smith et al. v. Woodward, 4 East, 585.
W. H. Coombs and H. Cooper, for the appellants.
J. B. Howe, for the appellee.
The next inquiry is, whethei-, under the demurrer to the defective pleas, the Court should not have pronounced the declaration defective. That the first breach is clearly bad admits not of a doubt. It merely alleges that the sheriff officially received a certain sum of money belonging to the relator, and failed to pay it over. This is entirely too vague. It neither informed the defendants of the particular injury complained of, nor so stated a cause of action as to bar any other suit for the same demand. The facts showing the title of the relator to the money in the sheriff’s hands should have been stated. We think the second breach is also defective. To destroy the right of the sheriff to retain the money received by him for the land sold on the execution, it should have been averred that he had notice that the sale was set aside.
It should be remarked that the plea on which issue was taken, was no answer to the declaration. • The allegation in the second breach is, that the sheriff’s sale was set aside. The averment of the plea is, that the execution was not set aside. It is not necessary to decide whether, had the declaration been good, the defendants could have got rid of the finding and judgment of the Court, in consequence of their own faulty pleading. The judgment must be reversed on other grounds.

Per Curiam.

— The judgment is reversed at the relator’s costs. Cause remanded, &c.